DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication to Hoshino 2006/0233497US in view of the US Patent to Boudreau 5,479,540US.


In terms of Claim 2, Hoshino teaches An optoelectronic module assembly comprising (Figure 1): a housing (Figure 1: 44a-b) comprising: a base portion (Figure 1: 41) having at least an upper surface and a lower surface (upper and lower surfaces of 41), and a wall portion (Figure 1: 46 and 2) extending from the upper surface of the base portion defining a space within the housing (Figure 1: spacing at location of 14); an optoelectronic device (Figure 1: 11 or 12) assembly disposed in the space within the housing and on the upper surface of the base portion of the housing (Figure 1: 11 or 12), the optoelectronic device assembly (11 or 12) including at least an optoelectronic device ([0032]), wherein the space being transparent to an operational wavelength of the optoelectronic device (Figure 1: space gap at location of 14); wherein a coupling portion (area of 22) of the wall portion (Figure 1: 22 is part of the wall portion 2) of the housing (Figure 1: 22 within housing 44a-b) has at least, an inner surface, and an outer surface (Figure 1: wall portion 2 and 46), the inner and outer surfaces of the coupling portion defining a side wall of the coupling portion (sidewall of 22); an optical fiber alignment assembly having at least a top ferrule portion (top ferrule portion at 2a), and a bottom ferrule portion facing the top ferrule portion wherein an opening is formed in the side wall of the coupling portion of the wall portion of the housing (bottom ferrule portion is top surface of 46),  wherein the optical fiber alignment assembly is received in the opening of the coupling portion (Figure 1 and 3), wherein the optical 2Docket No.: 1125/237D Serial No.: 16/933,899fiber alignment assembly receives a portion of an optical fiber in the optoelectronic module assembly at a non-zero degree angle (Figure 1: 3) α, relative to an axis of the optoelectronic module assembly that is generally normal to the base portion of the housing (see Fiber 3 is at an angle normal to vertical direction that couples down to 11/12), wherein the portion of the optical fiber that is received by the optical fiber alignment assembly is received in a groove formed in the top ferrule portion of the optical fiber alignment assembly (Figure 3: 21), wherein the top ferrule portion of the optical fiber alignment assembly has a reflector (Figure 1: 22) at an extended portion extending beyond the bottom top ferrule portion into the space of the housing (Figure 1: 22 is extended from the edge of 46), wherein the reflector folding an optical pathway within the optoelectronic module assembly by the angle α (Figure 1; [0036]), the groove formed in the top ferrule portion having a length-wise axis (Figure 3: 21), the portion of the optical fiber that is received in the groove formed in the top ferrule portion is disposed within the groove such that the optical axis of the portion of the optical fiber is parallel to the length-wise axis of the groove (Figure 3), and the reflector (22) is disposed opposite an end of the groove (Figure 1: 22 to region of 2a), and wherein light is transmitted between the reflector and the optoelectronic device without relying on any refractive optical element supported on the optical fiber alignment assembly (Figure 1: light is transmitted from 11/12 to 22 to 3 without any structural objects in between 11 and 22 and 22 to 3).
Hoshino does not teach wherein the optical fiber alignment assembly is inserted through the opening in the sidewall of the coupling portion of the wall portion of the housing and the top and bottom ferrule portions are hermetically sealed at the opening in the side wall of the coupling portion of the wall portion of the housing, with a portion of the top ferrule portion and the bottom ferrule portion remaining outside the housing.
Boudreau does teach wherein the optical fiber alignment assembly (Figure 1: 60) is inserted through the opening in the sidewall of the coupling portion of the wall portion of the housing (See Figure 1: opening at 56 contains ferrule v-groove portion 60 that extends beyond the wall of 54) and the top and bottom ferrule portions (top and bottom portions of 60) are hermetically sealed at the opening in the side wall of the coupling portion of the wall portion of the housing (Column 2 lines 25-30), with a portion of the top ferrule portion and the bottom ferrule portion remaining outside the housing (See Figure 1: 60 is outside of 54). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Hoshino to contain a ferrule portions that extends from the inside of the housing and extends outside of the housing beyond the housing wall wherein the ferrule portions are hermetically seal to the housing. This modification allows the ferrule to provide additional support for the fiber through housing and beyond the input/output portion of the housing wherein bending light might affect the transmission output of the device. This modification will prevent unwanted bending of the fiber which may cause unwanted attenuation in the optical fiber.
As for claim 3, Hoshino teaches the device of claim 2, wherein α ranges from approximately 70° to approximately 110° relative to the axis of the optoelectronic module assembly that is generally normal to the upper surface and lower surface of the base portion of the housing ([0036]).
As for claim 4, Hoshino teaches the device of claim 3, wherein α is approximately 90° ([0036]).
As for claim 5, Hoshino teaches the device of claim 2, wherein the optoelectronic device is a laser ([0083]).
As for claim 6, Hoshino teaches the device of claim 2, wherein the optoelectronic device is a photodetector ([0020]).
As for claim 7, Hoshino teaches the device of claim 2, wherein the top ferrule portion (Figure 1: 2a) and the bottom ferrule portion (Figure 1: 46 that faces 2a) of the optical fiber alignment assembly (2a and portion of 46 makes assembly) together comprise an exterior surface facing and coupled to the opening in the side wall of the coupling portion of the wall portion of the housing (Figure 1: Sidewall of 2 and 46).
As for claim 8, Hoshino teaches the device of claim 2, wherein the top ferrule portion (2a) comprises a body integrally defining the reflector and the groove (Figure 1: 22 and Figure 3: 21). 

As for claim 9, Hoshino teaches the device of claim 8, wherein the body of the top ferrule portion comprises a monolithic structure that includes the extended portion and the reflector (Figure 1: 22). 
As for claim 10, Hoshino teaches the device of claim 9, wherein the reflector (22) and the groove (21) are integrally formed on the body from metal materials ([0069]). As for the acting of stamping the malleable metal material, the examiner considers this limitation to be a product by process limitation which does not impart any structural differences to one as shown in the prior art. 
As for claims 11-13, Hoshino teaches the device of claim 2, wherein the reflector is concave (abstract 22) and wherein the reflector conforms to an aspheric reflective surface profile (the feature is inherent because if the structure is not an aspheric concave profile it will be incapable of folding or redirecting light 90 degrees [0036]); wherein the aspheric reflective surface is structured to reshape light transmitted between an end face of the optical fiber held in the groove and the reflector without relying on a refractive optical element between the end face of the optical fiber and the structured reflective surface (this feature is functional limitation of the aspherical reflector 22). The prior art teaches a concave reflector that redirects light 90 degrees hence it is capable of reshaping light between the end face of the optical fiber and without relying on refractive optical elements between the end face of the optical fiber and the reflective surfaces.
As for claim 14, Hoshino teaches the device of claim 2, wherein the top ferrule portion (2a) defines a plurality of grooves (21) each receiving at least an end section of an optical fiber (Figure 1: 3), 5Docket No.: 1125/237D Serial No.: 16/933,899and a plurality of reflectors (22) are defined at the extended portion corresponding to the plurality of grooves (Figure 1: 3 and 22).
Hoshino does not teach wherein a cavity is defined between the top ferrule portion and the bottom ferrule portion, wherein the cavity is located partially in the top ferrule portion away from and between two ends of the top ferrule portion, wherein a suspended section of each optical fiber is suspended in the cavity and the end section of each optical fiber is supported by a corresponding groove, and wherein the cavity is sealed with a sealant that extends around the suspended section of each optical fiber within the cavity.
Boudreau does teach wherein a cavity (Figure 1: area that houses 60) is defined between the top ferrule portion and the bottom ferrule portion (top and bottom portion of 60), wherein the cavity is located partially in the top ferrule portion away from and between two ends of the top ferrule portion, wherein a suspended section of each optical fiber is suspended in the cavity (the fiber cavity holds the fiber up and suspends it within v-groove area wherein fiber 12 extends and suspends beyond the endface of 60) and the end section of each optical fiber is supported by a corresponding groove (Figure 1: cavity that houses 60 and v-groove top portion of 60 extends beyond the v-groove portion of the bottom portion), and wherein the cavity is sealed with a sealant that extends around the suspended section of each optical fiber within the cavity (See Column 2 lines 20-30).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Hoshino to contain a top and bottom ferrule portions that extends from the inside of the housing and extends outside of the housing beyond the housing wall wherein the ferrule portions are hermetically seal to the housing within the cavity. This modification allows the ferrule to provide additional support for the fiber through housing and beyond the input/output portion of the housing wherein bending light might affect the transmission output of the device. This modification will prevent unwanted bending of the fiber which may cause unwanted attenuation in the optical fiber.
As for claim 15, Hoshino teaches the device of claim 2, wherein the optical fiber alignment assembly (2a and 46) is inserted through the opening in the wall of the housing (Figure 3: see opening in the middle area of 21), and hermetically sealed to the side wall of the coupling portion of the wall portion of the housing ([0040]), with the reflector facing the optoelectronic device (22), and wherein light is transmitted between the reflector and the optoelectronic device without relying on any refractive optical element supported on the optical fiber alignment assembly (Figure 1: 22).
As for claim 16, Hoshino teaches the device of claim 15, wherein the reflector (22) is structured to reshape light transmitted between an end face of the optical fiber held in the groove and the reflector without relying on any refractive optical element between the end face of the optical fiber and the structured reflective surface ([0035-0037]).
As for claim 17, Hoshino teaches the device of claim 16, wherein the optical fiber alignment assembly forms a terminal for external connection by an alignment sleeve (Figure 1 and 3).
In terms of claim 18, Hoshino teaches a hermetic optical fiber feedthrough assembly (Figure 1: [0040]) comprising: a first ferrule portion (Figure 1: 2) having a first surface defining at least a groove (v-grooves in section 2a and 2b; [0035]) receiving at least an end section of an optical fiber (see Figure 1: element 2 and fiber 3), wherein groove defines the location and orientation of the end of section with respect to the first ferrule portion (the groove in 2a and 2b runs to edge of the first ferrule portion 2);
a second ferrule portion (46 and 1) having a second surface (Figure submount 1 which includes 46 and a glass plate [0052]) facing the first surface of the first ferrule portion (1 and 2 face each other) wherein the first ferrule portion is attached to the second ferrule portion (1 and 2 are attached to each other by adhesive 46; [0056]) with the first surface towards and against the second face and the end section of the optical fiber is disposed between the first surface of the first ferrule portion and second surface of the second ferrule portion (See picture below), 

    PNG
    media_image1.png
    806
    809
    media_image1.png
    Greyscale

wherein the first ferrule portion includes an extend portion beyond the an edge of the second ferrule portion (Figure 1 above wherein the extended portion of 1 is extended beyond the edge of 46), wherein the first surface of the first ferrule portion further defines a reflective surface exposed to free space at the extended portion of the first ferrule portion (See 22 above), wherein the groove (21) of the first ferrule portion extends and terminates at the structured reflective surface (groove 21 extends to 22 and terminates) located at the extended portion beyond the edge of the second ferrule portion (See Figure 1 above) wherein an end face of the end section of the optical fiber is located  at a predetermined distance from the structured reflective surface (See exposed fiber and 22 above) along the axis of the optical fiber (See Figure 1 above wherein the fiber is spaced from 22 along the axis of the fiber 3, and wherein the groove 21 accurately aligns the optical fiber (3) with respect to the structured reflective surface (22), so that output light from the optical fiber can be directed by the structured reflective surface (22) in a direction away from the first surface (light is directed downward away from 2) of the first ferrule portion to outside the first ferrule portion; wherein the hermetic ([0040]) optical fiber feedthrough is configured as a ferrule assembly when the tip portions of the first ferrule portions and the second ferrule portions (area of 22 and side edge of 46)) are designed to be inserted in a housing (2a and 46 are inserted inside of housing 44a-b) via an opening (opening that holds 46), said housing enclosing an optoelectronic device (11 or 12) which receives an output light of the optical fiber (3) from the reflector or provides an input light incident at the reflector to the optical fiber (3).
Hoshino does not teach wherein a cavity is defined between the first ferrule portion and the second ferrule portion, wherein the cavity is located partially in the first ferrule portion away from and between two ends of the first ferrule portion, wherein a suspended section of the optical fiber is suspended in the cavity, wherein the end section of the optical fiber is supported by the groove, and wherein the cavity is sealed with a sealant that extends around the suspended section of the optical fiber within the cavity, wherein top portions of the first ferrule portion and the second ferrule portion are designed to be inserted through an opening in a wall of a housing and hermetically sealed at the opening in the wall of the housing with a portion of the first ferrule portion and the second ferrule portion remaining outside the housing.
Boudreau does teach wherein a cavity (Figure 1: cavity that houses 60) is defined between the first ferrule portion and the second ferrule portion (Figure 1: top and bottom portion of ferrule 60), wherein the cavity is located partially in the first ferrule portion away from and between two ends of the first ferrule portion (see cavity of 56 that houses 60), wherein a suspended section of the optical fiber is suspended in the cavity (the cavity that houses 60 contains an area wherein fiber end face of 12 extends beyond the ferrule bottom portion as shown in Figure 1), wherein the end section of the optical fiber is supported by the groove (the groove of 60 on the top portion), and wherein the cavity is sealed with a sealant that extends around the suspended section of the optical fiber within the cavity (Column 2 lines 20-30), wherein top portions of the first ferrule portion and the second ferrule portion are designed to be inserted through an opening in a wall of a housing and hermetically sealed at the opening in the wall of the housing with a portion of the first ferrule portion and the second ferrule portion remaining outside the housing (Figure 1: see 60 is inserted into opening of 56 and 60 is extended beyond the sidewall of 54).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Hoshino to contain a ferrule portions that extends from the inside of the housing and extends outside of the housing beyond the housing wall wherein the ferrule portions are hermetically seal to the housing similar to configuration of Figure 1 element 60, 56, and 54. This modification allows the ferrule to provide additional support for the fiber through housing and beyond the input/output portion of the housing wherein bending light might affect the transmission output of the device. This modification will prevent unwanted bending of the fiber which may cause unwanted attenuation in the optical fiber.


As for claim 19, Hoshino teaches the device of claim 18, wherein the first ferrule portion comprises a monolithic body made of a malleable metal material ([0069]), and wherein the structured reflective surface and the groove are formed by stamping a malleable metal material. As for the acting of stamping the malleable metal material, the examiner considers this limitation to be a product by process limitation which does not impart any structural differences to one as shown in the prior art. 
As for claim 20, Hoshino teaches the device of claim 18, wherein the reflector is concave reflective (22 and abstract).
	In terms of claim 21, Hoshino teaches hermetically sealed optoelectronic module assembly (Figure 1; [0040]) comprising: a housing (Figure 1: 44a-b) having a wall within opening  (Figure 1: see wall of 44b and opening); a hermetic optical fiber feedthrough assembly ([0040] and Figure 1: made of 44a-44b and 2a/46) comprising: a first ferrule portion (Figure 1: 2) having a first surface defining at least a groove (v-grooves in section 2a and 2b; [0035]) receiving at least an end section of an optical fiber (see Figure 1: element 2 and fiber 3), wherein groove defines the location and orientation of the end of section with respect to the first ferrule portion (the groove in 2a and 2b runs to edge of the first ferrule portion 2);
a second ferrule portion (46 and 1) having a second surface (Figure submount 1 which includes 46 and a glass plate [0052]) facing the first surface of the first ferrule portion (1 and 2 face each other) wherein the first ferrule portion is attached to the second ferrule portion (1 and 2 are attached to each other by adhesive 46; [0056]) with the first surface towards the second face and the end section of the optical fiber is disposed between the first surface of the first ferrule portion and second surface of the second ferrule portion (See picture below), 

    PNG
    media_image1.png
    806
    809
    media_image1.png
    Greyscale

wherein the first ferrule portion includes an extend portion beyond the an edge of the second ferrule portion (Figure 1 above wherein the extended portion of 1 is extended beyond the edge of 46), wherein the first surface of the first ferrule portion further defines a reflective surface exposed to free space at the extended portion of the first ferrule portion (See 22 above), wherein the groove (21) of the first ferrule portion extends and terminates at the structured reflective surface (groove 21 extends to 22 and terminates) located at the extended portion beyond the edge of the second ferrule portion (See Figure 1 above) wherein an end face of the end section of the optical fiber is located  at a predetermined distance from the structured reflective surface (See exposed fiber and 22 above) along the axis of the optical fiber (See Figure 1 above wherein the fiber is spaced from 22 along the axis of the fiber 3, and wherein the groove 21 accurately aligns the optical fiber (3) with respect to the structured reflective surface (22), so that output light from the optical fiber can be directed by the structured reflective surface (22) in a direction away from the first surface (light is directed downward away from 2) of the first ferrule portion to outside the first ferrule portion; wherein the hermetic ([0040]) optical fiber feedthrough is configured as a ferrule assembly when the tip portions of the first ferrule portions and the second ferrule portions (area of 22 and side edge of 46)) are designed to be inserted in a housing (2a and 46 are inserted inside of housing 44a-b) via an opening (opening that holds 46), said housing enclosing an optoelectronic device (11 or 12) which receives an output light of the optical fiber (3) from the reflector or provides an input light incident at the reflector to the optical fiber (3).
Hoshino does not teach wherein a cavity is defined between the first ferrule portion and the second ferrule portion, wherein the cavity is located partially in the first ferrule portion away from and between two ends of the first ferrule portion, wherein a suspended section of the optical fiber is suspended in the cavity, wherein the end section of the optical fiber is supported by the groove, and wherein the cavity is sealed with a sealant that extends around the suspended section of the optical fiber within the cavity, wherein top portions of the first ferrule portion and the second ferrule portion are designed to be inserted through an opening in a wall of a housing and hermetically sealed at the opening in the wall of the housing with a portion of the first ferrule portion and the second ferrule portion remaining outside the housing.
Boudreau does teach wherein a cavity (Figure 1: cavity that houses 60) is defined between the first ferrule portion and the second ferrule portion (Figure 1: top and bottom portion of ferrule 60), wherein the cavity is located partially in the first ferrule portion away from and between two ends of the first ferrule portion (see cavity of 56 that houses 60), wherein a suspended section of the optical fiber is suspended in the cavity (the cavity that houses 60 contains an area wherein fiber end face of 12 extends beyond the ferrule bottom portion as shown in Figure 1), wherein the end section of the optical fiber is supported by the groove (the groove of 60 on the top portion), and wherein the cavity is sealed with a sealant that extends around the suspended section of the optical fiber within the cavity (Column 2 lines 20-30), wherein top portions of the first ferrule portion and the second ferrule portion are designed to be inserted through an opening in a wall of a housing and hermetically sealed at the opening in the wall of the housing with a portion of the first ferrule portion and the second ferrule portion remaining outside the housing (Figure 1: see 60 is inserted into opening of 56 and 60 is extended beyond the sidewall of 54).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Hoshino to contain a ferrule portions that extends from the inside of the housing and extends outside of the housing beyond the housing wall wherein the ferrule portions are hermetically seal to the housing similar to configuration of Figure 1 element 60, 56, and 54. This modification allows the ferrule to provide additional support for the fiber through housing and beyond the input/output portion of the housing wherein bending light might affect the transmission output of the device. This modification will prevent unwanted bending of the fiber which may cause unwanted attenuation in the optical fiber.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations have been rejected in view of the newly cited prior art to Boudreau as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/SUNG H PAK/           Primary Examiner, Art Unit 2874